Citation Nr: 1139025	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-36 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for a claimed right foot condition, to include the residuals of right foot fracture.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Appellant served on active duty for training from May 2 through July 30, 1980 and had service with the Army National Guard between 1979 and 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the RO.

A hearing with the Board was scheduled in June 2011 and then September 2011, but the Appellant failed to appear.  The Appellant has not requested to be rescheduled for a hearing.  Under these circumstances, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.702(d).

Of preliminary importance, the Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the claim as one of service connection for a right foot condition, to include the residuals of a right foot fracture.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required on his part.


REMAND

The Appellant asserts that he currently suffers from a right foot disability due to an injury that was incurred in service.

The service treatment records (STRs) show that the Appellant was treated in service for a right foot fracture.  A February 1985 STR reflects foot trouble.  A May 1985 STR reflects fracture of right foot when a cannon toe pin fell on it.  A May 1988 Report of Medical History notes broken bones and foot trouble.  A June 1989 STR reflects treatment for thickly calloused feet, which caused pain when walking.

The post-service treatment records reflect complaints of right foot pain and a history of an old right foot fracture.  The Appellant was also diagnosed with tyloma, onychomycosis and tinea pedis.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After securing any necessary release forms, with full address information, the RO should take all indicated action to obtain copies of any outstanding treatment records referable to the claimed right foot condition from VA and/or any other health care provider.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, the RO should notify the Appellant and his representative that the records were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then, the RO should schedule the Appellant for a VA examination(s) in order to determine the nature and likely etiology of the claimed right foot condition, to include the residuals of a right foot fracture.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

Based on a full review of the record, the examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that that the Appellant has current right foot disability due to the reported fracture or other event of his period of service.  

In this regard, the examiner should consider the Appellant's statements and the treatment records pertaining to any right foot condition.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the report of in-service injury but relied on the service medical records to provide a negative opinion).

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

3.  After completing all indicated development, the RO should readjudicate the claim based on all the evidence of record.  If any benefit sought on appeal remains denied, the Appellant and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


